Title: From Thomas Jefferson to William Pannill, 25 June 1823
From: Jefferson, Thomas
To: Pannill, William,McRae, John W.

Messrs Pannill, Mc Rae and Pollard.  Gentlemen  Monticello June 25. 23I have just now recieved your favor of the 17th inst. inviting me to a participation with the Volunteers of Petersburg in their celebration of the approaching Anniversary of our National independance. I should with great pleasure prove my respect for the invitation and my attachment to this annual regeneration of good principles, if the remaining powers of life permitted. but the hand of time presses heavily on me, disables me from taking such a journey, and indeed disqualifies me for sharing in the joys and festivities of the day. I must pray you therefore, good Sirs, to be the channel of conveying to the Volunteers of Petersburg the assurance of my thankfulness and high consideration, of soliciting for me their kind indulgence to habits of retirement which my weakened condition renders necessary, and to accept in writing the expression of my sympathies in sentiments and rejoicings which I cannot be present to offer in person. the continued repetition of these commemorations thro’ ages to come, and the faithful preservation, pure and unchanged, of the spirit of that great day which gave them birth, will be themes of unceasing prayer with me.With my thanks for the kind expressions of your sentiments toward myself, be pleased to accept individually the assurance of my great esteem and respect.Th:J.